Citation Nr: 0624613	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cancer of the head and 
neck, unknown primary site, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to May 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2004 a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.  

At a May 2006 Travel Board hearing before another Veterans 
Law Judge, the veteran and his wife presented testimony in 
the matter of a rating in excess of 50 percent for post-
traumatic stress disorder.  A separate appellate disposition 
in that matter is being dispatched simultaneously with this 
remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The appellant claims that his squamous cell carcinoma, 
unknown primary site of the head and neck is related to his 
herbicide (Agent Orange) exposure in Vietnam (from March 1968 
to April 1969).

A March 2002 surgical pathology report (Pathology Accession # 
MS02-2620) from the Medical Center of Ocean County, 425 Jack 
Martin Boulevard, Brick, New Jersey 08724, reflects 
"moderate to poorly differentiated squamous carcinoma, 
present in a fragmented lymph node, most consistent with 
metastatic squamous carcinoma."  A comment notes the 
"[m]ost likely sites of origin for this metastatic carcinoma 
would include head and neck region as well as lung."  The 
record reflects that this specimen was sent to the Fox Chase 
Cancer Center, 7701 Burholme Avenue, Philadelphia, PA 19111, 
for review.  A March 2002 surgical pathology report from Fox 
Chase notes that a slide review of the specimen (SR-02-1041) 
showed "metastatic keratinizing squamous cell carcinoma, 
Grade II to III."  
A subsequent March 2002 surgical pathology report from the 
Fox Chase Cancer Center, reflects that specimen SO-02-1097 
was received in six blocks.  The pathologist could not see a 
tumor in the left pharyngeal wall, left medial retromolar 
gingiva, left tongue base, left nasopharynx, or left lateral 
nasopharynx.  Severe dysplasia/squamous cell carcinoma in 
situ was found in a 38 centimeter biopsy of block 4.   

In March 2002, the veteran was diagnosed with head and neck 
squamous carcinoma of unknown primary site.  A June 2003 
letter and December 2004 clarifying letter from the veteran's 
private treatment doctor, Dr. J. A. R., a head and neck 
surgeon, states his awareness that VA presumptively connects 
Agent Orange exposure as a cause of respiratory cancers and 
opines that "[c]ancers of the upper and lower aerodigestive 
tracts have similar mechanisms of origin and are caused by 
identical toxins," so the veteran's cancer should receive 
the same consideration as respiratory cancers.  He notes that 
the veteran's doctors "cannot be certain that his neck mass 
was not a result of a microscopic lesion of the larynx 
itself."  As a result, he opines that the veteran's cancer 
"should be considered a result of his military service 
during the Vietnam conflict."

A February 2004 VA examiner opines that squamous cell 
carcinoma in the neck nodes is very uncommon and that when a 
literature search was completed under the terms "cancer 
unknown primary Agent Orange dioxin" no citations were 
found.  Based on the literature, he concluded that cervical 
nodes are the most frequent site of presentation for patients 
with unknown primary origin cancers.

The Board finds that the exact location and etiology of the 
veteran's squamous cell carcinoma of the head and neck 
(questions critical to the matter at hand) are unclear, and 
that additional development in the form of an advisory 
opinion from the Armed Forces Institute of Pathology (AFIP) 
is needed to resolve the medical questions remaining.  The 
tissue slides prepared for the March 2002 pathology reports 
must be obtained so they may be forwarded to the AFIP for 
review in conjunction with the advisory opinion sought.

Accordingly, the case is REMANDED for the following action:
1. The RO should contact the Pathology 
Department of the Medical Center of Ocean 
County, 425 Jack Martin Boulevard, Brick, 
New Jersey 08724, to obtain all the 
veteran's biopsy tissue slides/blocks, 
etc. (Pathology Accession # MS02-2620), 
prepared in connection with the March 2002 
pathology report showing squamous cell 
carcinoma, unknown primary site of the 
head and neck.  (Additional identification 
information includes: Med. Rec. number 
000248285, date of birth November 27, 
1947; date received: March 5, 2002; date 
reported: March 7, 2002).  If the Medical 
Center of Ocean County no longer has 
custody of this specimen, then the RO 
should contact the Pathology Department of 
the Fox Chase Cancer Center, 7701 Burholme 
Avenue, Philadelphia, PA 19111, to obtain 
all the veteran's biopsy tissue 
slides/blocks, etc. (Specimen No. SR-02-
1041), reviewed in connection with the 
March 2002 pathology report completed 
there.  (Additional identification 
information includes: date of birth 
November 27, 1947; date received: March 
19, 2002; date reported: March 20, 2002.) 

2. The RO should contact the Pathology 
Department of the Fox Chase Cancer Center, 
7701 Burholme Avenue, Philadelphia, PA 
19111, to obtain all the veteran's biopsy 
tissue slides/blocks, etc. (Specimen No. 
SO-02-1097), reviewed in connection with 
the March 2002 pathology report on this 
specimen.  (Additional identification 
information includes: date of birth 
November 27, 1947; date received: March 
21, 2002; date reported: March 21, 2002.)

3. All tissue slides/blocks obtained 
should be associated with the veteran's 
claims file and returned to the Board for 
submission by the Board to the AFIP for 
review and an advisory opinion. The 
appellant need take no action until he is 
contacted by the RO (to obtain releases 
for the Medical Center of Ocean County and 
Fox Chase Cancer Center materials).

The purpose of this remand is to obtain the evidence 
necessary for an AFIP opinion.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


